Citation Nr: 0740491	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-36 278 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from July 1981 to December 
1981 and from May 1993 to May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 2003 
and March 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that additional evidence was received 
pertaining to the veteran's claim for hearing loss in March 
2007, which was accompanied by a waiver of the veteran's 
right to initial RO consideration of the new evidence.  38 
C.F.R. §§ 19.9, 20.1304(c) (2007).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.   

The Board further observes that the June 2004 VA audiologist 
noted that the veteran had bilateral tinnitus that was at 
least as likely as not related to the veteran's in-service 
noise trauma.  The record reflects that the RO previously 
denied the veteran's request to reopen his claim for 
entitlement to tinnitus in its May 2000 rating decision and 
that decision has become final.  However, in light of the 
June 2004 VA audiologist's comments, the Board finds that 
referral of the issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for bilateral tinnitus to the RO is 
warranted.   

The issue of entitlement to an extraschedular rating for a 
TDIU is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

 1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 
  
2.  By an unappealed May 2000 rating decision, the RO denied 
the veteran's request to reopen his claim of service 
connection for bilateral hearing loss because new and 
material evidence adequate to reopen the claim had not been 
submitted.  The RO had previously denied the claim in its 
October 1997 rating decision because the evidence failed to 
show a disability for which compensation could be 
established.  

3.  Evidence received subsequent to May 2000 is duplicative, 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the veteran's claim.  

4.  The Board notes that the veteran is service-connected for 
the following: anxiety disorder not otherwise specified, 
rated as 50 percent disabling; residuals of a right shoulder 
injury, rated as 10 percent disabling; post traumatic 
headaches, rated as 10 percent disabling; residuals of a 
right knee injury, rated as 10 percent disabling; duodenal 
ulcer, rated as noncompensable; and residuals of a head 
injury, rated as noncompensable.  

5.  The veteran's claim for a TDIU presents such an 
exceptional or unusual disability picture so as to render 
impractical the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The May 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999). 

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2007).

3.  The disability picture presented by the veteran's claim 
for a TDIU warrants referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for consideration of the assignment of an 
extraschedular rating.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    

In correspondence dated in June 2003, the RO advised the 
veteran that he was previously denied service-connected 
compensation for bilateral hearing loss and had been notified 
of the denial by letter dated May 31, 2000.  The RO explained 
that the veteran needed to present new and material evidence 
showing that the condition was incurred in or aggravated by 
his active military service in order for VA to reconsider the 
issue.  New and material evidence was defined as evidence 
submitted to VA for the first time that related to an 
unestablished fact necessary to substantiate the claim and 
raised a reasonable possibility that, when considered with 
the evidence of record, the outcome would change.  The RO 
also advised the veteran of what the evidence must show to 
establish entitlement to service connection to include as 
secondary to a service-connected disability and described the 
type of evidence that would substantiate the claim.  The RO 
asked the veteran to send VA what was needed within 30 days 
of the letter.  Thus, the veteran was essentially asked to 
provide any evidence in his possession that pertained to his 
claim.  The RO further explained to the veteran that he may 
lose money if he took more than one year to submit the 
requested information and evidence and his claim was granted 
because VA would not be able to pay him back to the date he 
filed his claim.  Moreover, the RO notified the veteran of 
what evidence VA was responsible for obtaining and would make 
reasonable efforts to obtain on his behalf.

The Board notes that the June 2003 VCAA notice letter did not 
address the element of degree of disability.  However, such 
omission constitutes harmless error in this case as the 
veteran's claim is not found to be reopened by way of the 
submission of new and material evidence for reasons explained 
in greater detail below.  Thus, no disability rating will be 
assigned.  

In regard to the veteran's claim for a TDIU, the Board notes 
that in light of the favorable outcome of this appeal with 
respect to the issue of whether referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for consideration of the assignment of an 
extraschedular rating is warranted, any lack of notice or 
development under the VCAA with respect to that issue should 
not be considered prejudicial.  

The Board further observes that the RO provided the veteran 
with a copy of the July 2003 and March 2004 rating decisions, 
and the September 2004 Statement of the Case (SOC), which 
included a discussion of the facts of the veteran's claims, 
pertinent laws and regulations, notification of the bases of 
the decisions, and a summary of the evidence considered to 
reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a VA audiological examination in June 2004.  The 
Board also observes that the veteran's service medical 
records, VA treatment records from 2001 to 2006, and VA 
examination reports from July 1997 to December 2006 are of 
record.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to this appeal that needs to 
be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	New and Material Evidence

Legal Criteria

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  The veteran's application to reopen his claim for 
entitlement to service connection for bilateral hearing loss 
was initiated in May 2003.  Thus, the revised definition of 
"new and material evidence" is applicable to his claim.

Analysis 

In the May 2000 rating decision, the RO denied the veteran's 
request to reopen his claim of service connection for 
bilateral hearing loss because new and material evidence 
adequate to reopen the claim had not been submitted.  The RO 
had previously denied the claim in its October 1997 rating 
decision because the evidence at that time failed to show a 
disability for which compensation could be established.  The 
veteran received notification of the denial of his claim for 
bilateral hearing loss and was advised regarding his 
appellate rights in May 2000 correspondence; however, he did 
not pursue an appeal at that time and the rating decision 
became final.  The Board notes that the evidence considered 
by the RO prior to rendering its December 2000 rating 
decision included the veteran's service medical records, the 
DD Form 214, VA treatment records dated from December 1998 to 
March 2000, and VA examination reports dated in July 1997 and 
April 2000.    

The evidence received since May 2000 consists of VA treatment 
records dated from 2000 to 2006, private medical records 
dated in June 2003, VA examination reports from November 2003 
to December 2006, a written statement from the veteran's 
mother (F.L.) dated in September 2006, and written statements 
from the veteran and/or his representative dated from April 
2003 to September 2007.  The Board notes that the 
aforementioned evidence was not considered by VA prior to the 
December 2000 decision and, consequently, qualifies as 
"new" evidence.  

Nevertheless, the Board finds that the newly submitted 
evidence is not also material as it does not show that the 
veteran currently suffers from a bilateral hearing impairment 
as defined by VA regulation.  38 C.F.R. § 3.385 (2007).  The 
newly submitted evidence includes a private audiogram dated 
in June 2003; however, the audiogram shows pure tone 
thresholds exhibited by the veteran depicted by graph and 
were not interpreted in decibels for each frequency depicted 
in the audiogram.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (the Board may not interpret graphical representations 
of audiometric data).  Without such interpretation, it 
necessarily follows that the June 2003 private audiogram can 
not show that the veteran currently suffers a bilateral 
hearing impairment.  The Board additionally observes that a 
July 2003 VA treatment record shows a speech recognition 
score of 92 percent in the left ear, which would indicate the 
presence of a left ear hearing impairment; however, there is 
no indication in the record that the examining audiologist 
used the Maryland CNC Test when evaluating the veteran's 
speech audiometry at that time.  It is also noted that the 
July 2003 VA audiologist wrote that the veteran showed no 
significant change in hearing as compared to earlier results 
shown on the examination conducted on October 16, 2002 and 
there is no indication in the record that the veteran 
demonstrated a bilateral hearing impairment at that time.  
The Board further notes that the more recent June 2004 VA 
audiometric results and speech recognition scores did not 
show that the veteran had a hearing impairment as defined by 
VA regulation in either ear.  While there are treatment 
records subsequent to the June 2004 audiological examination 
of record that mention the veteran's hearing loss, none of 
the records indicate that the veteran has undergone 
audiometric testing since that time as they contain no 
audiometric data and make no reference to the existence of 
such data.  Therefore, it appears that the notations 
regarding hearing loss in those treatment records are not 
based on any objective findings.  Consequently, such records 
fail to show that the veteran currently has a bilateral 
hearing impairment for VA compensation purposes.  Similarly, 
it is noted that the veteran's mother (F.L.) wrote in a 
September 2006 letter that the veteran had lost part of his 
hearing due to his in-service injuries; however, her 
statement does not establish that the veteran has a bilateral 
hearing impairment for VA compensation purposes.      

In sum, the evidence received subsequent to the May 2000 
rating decision was not previously considered by VA; however, 
it does not relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim because it does not show that the 
veteran has bilateral hearing loss.  Indeed, the most recent 
medical evidence and the only evidence that is adequate for 
rating purposes shows that the veteran does not have a 
bilateral hearing impairment as defined by VA regulation.  In 
the absence of a current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Thus, 
the veteran has not submitted new and material evidence.      

Accordingly, having determined that new and material evidence 
has not been submitted, the veteran's claim for service 
connection for bilateral hearing loss is not reopened.


III.	TDIU

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2007).  Veterans 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  In 
cases where the schedular criteria are not met, an 
extraschedular rating is for consideration.  38 C.F.R. § 
3.321 (2007).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a) (2007).

Analysis 

The Board notes that the veteran is service-connected for 
anxiety disorder not otherwise specified, rated as 50 percent 
disabling; residuals of a right shoulder injury, rated as 10 
percent disabling; and post traumatic headaches, rated as 10 
percent disabling; residuals of a right knee injury, rated as 
10 percent disabling; duodenal ulcer, rated as 
noncompensable; and residuals of a head injury, rated as 
noncompensable.  The combined disability rating is 60 
percent.  Thus, his service-connected disabilities do not 
meet the criteria for a TDIU that a veteran must have one 
service-connected disability rated at 60 percent or higher or 
two or more service-connected disabilities, with one 
disability rated at 40 percent or higher, with a combined 
rating of 70 percent or higher.  As such, the criteria for a 
total rating under the provisions of 38 C.F.R. § 4.16(a) are 
not met.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b) (2007).  Thus, if a veteran fails to meet 
the rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b) (2007).  Therefore, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non-service-connected condition and advancing age, 
which would justify a total rating based upon individual 
unemployability, due solely to the veteran's service-
connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

After review of the record, the Board finds that this case 
presents such an exceptional and unusual disability picture 
with such related factors as marked interference with 
employment as to render impractical the application of the 
regular schedular standards.  Although the veteran does not 
meet percentage requirements for a TDIU under 38 C.F.R. 
§ 4.16(a) as explained above, the record suggests that the 
veteran is only capable of marginal employment due, at least 
in part, to his service-connected anxiety disorder or the 
veteran is otherwise unable to secure or maintain gainful 
employment due to his service-connected psychiatric 
disability.  The Board particularly notes that the October 
2003 VA examining psychiatrist (E.G., M.D.) wrote that the 
veteran reported that he had been unable to find a job since 
receiving his A.S. degree in computer programming in 2002.  
Dr. E.G. noted that the veteran appeared moderately impaired 
both socially and industrially at that time and commented 
that the veteran "could probably work in a sheltered 
environment."  Sheltered employment constitutes marginal 
employment on a facts found basis even when earned annual 
income exceeds the poverty threshold.  The Board further 
observes that the veteran reported at the December 2006 VA 
stomach examination that he was not employed at that time and 
had been unemployed for 5 to 10 years due to his being on VA 
disability.  Thus, it appears that the veteran has been 
unable to obtain or maintain gainful employment since the 
October 2003 VA mental disorders evaluation.    

In light of the foregoing, the Board must remand the case to 
the RO so that the veteran's claim can be referred for 
consideration of an extraschedular rating for the assignment 
of a TDIU.





ORDER

New and material evidence has not been submitted, and the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened; the appeal to this extent is 
denied.  

Referral to the Under Secretary for Benefits or the Director 
of Compensation and Pension Service for consideration of the 
assignment of an extraschedular rating for a TDIU is in 
order, and the appeal to this extent is allowed.  


REMAND

For reasons explained in greater detail above, the Board 
finds that the veteran's claim for a TDIU should be referred 
for consideration of an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1. This case should be forwarded to VA's 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for consideration of the 
assignment of an extraschedular rating for 
a TDIU, pursuant to the provisions of 38 
C.F.R. § 3.321(b) and/or 38 C.F.R. 
§ 4.16(b).  Actions taken thereafter 
should proceed in accordance with the 
directives of the Under Secretary for 
Benefits or the Director of the 
Compensation and Pension Service.

2.  Thereafter, if any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the case, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


